Citation Nr: 0518791	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  03-33 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to an initial evaluation greater than 10 
percent for post-operative residuals of a right knee 
disability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from January 1996 to March 
2001.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 decision rendered by the Seattle, 
Washington Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO granted service 
connection for a right knee disability, a left knee 
disability, allergic rhinitis, tinnitus, and status post 
LaFort osteotomy with numbness of the upper lip.  
Additionally, the RO denied service connection for a chronic 
low back disorder, gastroesophageal reflux disease, migraine 
headaches, hearing loss, a left thumb condition, and a right 
shoulder disorder.  

The appellant indicated disagreement with that part of the 
decision that denied service connection for a right shoulder 
disability, and low back disability, and the evaluations 
assigned for the service-connected right knee disability, 
allergic rhinitis, and status post LaFort osteotomy.  

In an August 2003 decision, the RO granted service connection 
for a right shoulder disability.  That same month, the RO 
issued a statement of the case with respect to the other four 
issues for which the veteran had filed a notice of 
disagreement.  

On his VA Form 9, substantive appeal, the veteran indicated 
that he was only appealing the denial of service connection 
for a low back disability and the initial evaluation for his 
service-connected right knee disability.  

In March 2002, the veteran's claims file was transferred to 
the Los Angeles, California RO.  

In February 2005, the veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge.  He limited his 
testimony to the two issues listed on the title page above.  
A transcript of the proceeding is of record.  In April 2005, 
the appellant submitted additional evidence accompanied by a 
waiver of initial RO review of such evidence.  


FINDINGS OF FACT

1.  The veteran has a current thoracic and lumbar spine 
disability that has been linked to active duty military 
service.  

2.  The veteran's right knee disability is characterized by 
subjective complaints of instability, pain, and swelling; 
objectively the condition is not shown to result in limited 
flexion or extension of the leg, or greater than slight 
instability.  Arthritis is not shown upon X-ray examination.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back 
disability, to include compression fractures at T5 and L1-L2, 
have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2003).

2.  The criteria for an initial disability rating in excess 
of 10 percent  for postoperative residuals of a right knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.20, 4.71a, Diagnostic 
Code 5257 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board must consider the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. 
(West 2002), which became effective on November 9, 2000, 
during the appeal's pendency.  The VCAA redefined VA's duty 
to assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of an April 2002 letter, pursuant 
to the VCAA, the RO advised the appellant of the types of 
evidence that he needed to send to VA in order to 
substantiate the claims, as well as the types of evidence VA 
would assist in obtaining.  Specifically, he was advised to 
identify evidence showing that he had a current disability 
that was related to his military service, and evidence 
showing that a service-connected disability was more severe 
than currently evaluated.  In addition, the veteran was 
informed of the responsibility to identify, or to submit 
evidence directly to VA.  Furthermore, the RO specifically 
requested that the veteran provide it with or identify any 
other additional evidence that could help substantiate the 
claim, including complete authorizations to obtain VA and 
private medical evidence.  Finally, the letter advised the 
veteran of the evidence it had received in connection with 
the claim.  

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).   

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The veteran identified private treatment for 
his back and knee condition.  The RO has obtained records 
from Kaiser Permanente.  The veteran has submitted additional 
private treatment during the course of the appeal.  Moreover, 
the veteran was afforded a VA examination as noted below.  
Finally, the veteran was afforded an opportunity to testify 
before the undersigned at the hearing in February 2005. 

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Service Connection for a Back Disability 

A.  Background

The veteran underwent an enlistment examination in October 
1995.  At such time, there were no complaints or findings of 
a current back disability.  During his active duty service, 
the veteran's primary specialty was as an armor crewman on a 
tank.  

In April 2000 the veteran reported for treatment with 
complaints of back spasms in the low back.  He stated that he 
felt his muscles contracting in a jerking motion.  He 
reported that his chiropractor told him that his spine was 
out of alignment.  He reported that he had been involved a 
total collision 6 years ago but no problems were found.  He 
also reported that he fell off a tank about one year ago.  

An associated x-ray examination report noted a history of 
chronic episodic cervical and lumbar back pain and history of 
multiple falls from tanks.  The x-rays revealed no traumatic, 
inflammatory, neoplastic, or arthritic changes in the 
thoracic, lumbosacral and cervical spine.  

The veteran was seen for an initial evaluation by private 
physician R. T., M.D. in May 2000.  At such time, he 
complained of mid to low back pain for six months due to a 
fall from a tank.  He was getting some relief with muscle 
relaxants and non-steroidal anti-inflammatory drugs but was 
concerned about an ongoing, daily burning sensation in the 
mid-back accompanied by pain.  A physical examination 
revealed tenderness in the lumbosacral area and in the 
midthorax area.  The diagnosis was thoracic and lumbar 
sprain.  

In November 2000, during his active service, the veteran was 
afforded a VA examination.  Therein, he complained of low 
back pain since about April 2000.  He reported that he fell 
off a tank injuring his back and right shoulder.  He had 
current complaints of periodic sharp pains that radiated into 
both hips.  He had not lost time at work as a result of the 
condition.  Upon physical examination, he complained of pain 
on rotation and on forward flexion.  There was no sciatic 
notch pain on the left and slight pain on the right.  There 
was no evidence of back spasms.  The diagnosis was mechanical 
low back pain.  

A November 2001 private treatment note reported that the 
veteran's back muscles were tight.  He continued to complain 
of back pain.  

In a December 2001 private treatment record, the veteran 
reported that his back popped and he was having pain from the 
center of his back to the tips of his toes.  An x-ray of the 
thoracic spine showed no evidence of fracture.  

In a January 2002 letter from a private orthopedic physician 
to the veteran's primary care physician, the doctor reported 
that the veteran initially injured his back when he jumped 
from a helicopter and later sustained a fall from a tank.  A 
physical examination, revealed a chronic thoracic back 
strain.  The physician had prescribed use of a TENS unit.  

Private treatment records reflect that the veteran continued 
to complain of chronic low back pain when he was seen in May 
2003.  A June 2003 x-ray of the thoracic spine revealed a 
compression fracture at T5 of unknown age.  A MRI examination 
also revealed compression at T5 that was likely chronic or 
subacute.  There was also mild lower thoracic spondylosis and 
tiny disc protrusion at T8-9, but no significant stenosis.  

A July 2003 private clinical record noted a history of injury 
to the back after falling from a tank.  The assessment was a 
T5 compression fracture with 70 percent loss of vertebral 
height.  In October 2003 the veteran reported that the pain 
in his mid-back had resolved after a vertebroplasty the 
previous August, but that he was still experiencing chronic 
low back pain.  An assessment of low back pain, probably 
myofascial, was made.  X-ray study of the lumbar spine in 
December 2003 was interpreted as normal.  In May 2004 the 
veteran was noted to complain of severe chronic low back 
pain.  Following additional testing and study, including an 
MRI, compression fractures involving L1-L2 were reported.  

During the hearing in February 2005, the veteran testified 
that in 2000, he fell from a M1A1 Abrams tank during active 
duty service.  He stated that Army physicians initially 
treated him with Motrin.  He stated that in January 2001, 
while still on active duty, he started to utilize private 
physicians for treatment of the back condition.  He testified 
that he had not sustained any injured to his back since 
service.  

B.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet.  App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141  (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In this matter, the competent, probative evidence of record 
indicates that the veteran sustained an injury to his back 
during service.  Both his service medical records and the 
supplied private clinical records document treatment for a 
back condition during active duty service.  Both noted that 
the veteran recently injured his back following a fall from a 
tank.  Such reported history is consistent with the 
circumstances of the veteran's service as a crewman on a 
tank.  Moreover, the evidence reflects that the veteran has a 
current disability, involving both the lumbar and thoracic 
spine segments, to include compression fractures at T5 and 
L1-L2.  The veteran's private physicians have linked his 
current disability to his fall from a tank during active duty 
military service.  

Resolving any doubt in favor of the veteran, the Board finds 
that the criteria for service connection for a back 
disability are met.  Accordingly, the benefit sought on 
appeal is granted to this extent.  


III.  Initial Evaluation of Right Knee Disability

A.  Background 

The veteran's service medical records reflect that the 
veteran was treated on numerous occasions for right knee pain 
secondary to lateral facet syndrome.  In November 1999, he 
underwent a right knee arthroscopic lateral retinacular 
release.  The surgical report noted that his lateral 
retinaculum was tight and caused the patella to sublux and 
tilt.  

During an initial evaluation by R. T. M.D., in May 2000 the 
veteran reported pain in his left knee.  There were no 
reported complaints attributable to his right knee.  However, 
during treatment in October 2000, the veteran complained of 
long standing right knee pain.  He had a knee brace and was 
concerned about ongoing pain.  The pain was located over the 
medial aspect of the patella.  He had some occasional 
swelling.  He reported that he was trying to run but was 
limited by pain.  Upon examination, there was tenderness over 
the medial aspect of the right patella.  There was good range 
of motion of the knee, no effusion, and no crepitus.  The 
assessment was right knee pain, questionable internal 
derangement.  

The veteran underwent a VA examination while he was still 
serving on active duty in November 2000.  At such time, he 
complained that the surgery did not relieve his knee 
condition.  He stated that the knee tended to buckle and that 
he had pain when squatting or kneeling.  Squatting and 
kneeling also caused the knee to lock.  He reported that the 
knee swelled from time to time and that he used ice daily.  
He did not do any running because of the pain and swelling.  
He reported that marching uphill caused pain and marching 
downhill caused buckling.  

Upon physical examination, the veteran was able to toe and 
heel walk well.  He could squat to about 110 degrees before 
being limited by pain.  The knee reflexes were 1/6 and ankle 
reflexes were absent bilaterally.  The puncture site from the 
arthroscopic surgery was well healed and asymptomatic.  The 
range of motion of the knee was from 0 to 140 degrees, 
without laxity or anterior drawer sign.  The patellar ride 
was symmetrical with mild subpatellar crepitus.  There was no 
effusion, hyperthermia, induration, or erythema.  

The veteran underwent an x-ray examination in February 2004 
due to continuing complaints of right knee pain.  The x-rays 
showed no evidence of fracture or other bony abnormality.  No 
arthritic changes were seen.  There was no evidence of joint 
effusion or radiopaque loose bodies.  

During treatment in February 2004, the veteran complained of 
right knee pain.  The pain was located on the medial aspect 
of the knee.  He denied any locking of the knee.  He denied 
any recent trauma.  The physician reviewed the x-ray report 
and noted that the right knee showed good joint space and no 
significant arthritis.  He did have a loose bony body in the 
knee.  The assessment was right knee tendonitis.  

During the hearing in February 2005, the veteran testified 
that his knee gave out on him if he stood on it for long 
periods of time or if walking more than a quarter of mile.  
He stated that the knee was unstable as often as two or three 
times a week.  He reported that the knee often ached and 
bothered him more during the winter months.  He stated that 
pain medication was helpful and that he tried not to miss 
work as a result of the knee condition.  He stated that he 
was able to drive a truck for his job and had learned to live 
with the pain in his knee.  He stated that he had not had 
recent treatment for the knee, and that his back condition 
was his more pressing concern.  

B.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App. 119, at 126 
(1999).  

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The RO has rated the veteran's right knee disability as 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010-5260.  Diagnostic Code 5010 pertains to arthritis, 
due to trauma, that is substantiated by x-ray findings.  In 
this matter, however, arthritis is not shown upon x-ray 
examination.  Hence, rating the veteran's right knee 
disability on the basis of Diagnostic Code 5010 is not 
warranted.  

With regard to the knee, the right knee disability may be 
evaluated under Diagnostic Codes 5257, 5258, 5259, 5260, 
5261, and 5262.  In this case, the evidence is negative for a 
dislocated semilunar cartilage, removal of a semilunar 
cartilage or impairment of the tibia and fibula.  Hence, a 
higher initial rating is not warranted under Diagnostic Codes 
5258, 5259 or 5262, and the provisions of these diagnostic 
codes are not applicable in the veteran's case.

The rating criteria for Diagnostic Code 5257 (other 
impairment of the knee) are as follows: 10 percent for slight 
recurrent subluxation or lateral instability, 20 percent for 
moderate recurrent subluxation or lateral instability, and 30 
percent for severe subluxation or lateral instability.  

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees, 
and a 30 percent evaluation requires that flexion be limited 
to 15 degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.   
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R.  
§ 4.71a, Code 5261.

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.   

Upon review of the evidence of record, the Board finds that 
an initial rating greater than 10 percent for the veteran's 
service-connected right knee disability is not warranted.  In 
this respect, the veteran's right knee is characterized by 
subjective complaints of pain and instability.  Objectively, 
the knee is shown to be painful upon palpation of the medial 
aspect.  The knee is not objectively shown to result in 
limitation of motion of flexion or extension.  Hence, a 
higher evaluation than that initially assigned is not 
warranted under Diagnostic Code 5260 and 5261.  

With respect to Diagnostic Code 5257, the veteran complained 
that the knee frequently results in subluxation and lateral 
instability.  The competent medical evidence does not 
confirm, however, that the right knee results in greater than 
slight recurrent subluxation or lateral instability.  In this 
regard, upon objective examination in November 2000 only mild 
subpatellar crepitus was noted.  Additionally, the x-ray 
examination in 2004 noted that the joint spaces were well 
preserved.  Other medical treatment records do not show 
findings consistent with a higher evaluation under Diagnostic 
Code 5257.   

The Board has considered the effect of pain and whether such 
results in functional loss.  In this respect, VA must 
consider "functional loss" of a musculoskeletal  disability 
separately from consideration under the diagnostic codes; 
"functional loss" may occur as a result of weakness or pain 
on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2004);  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, in this case, the 
veteran indicated that pain was managed through use of 
analgesics and had not resulted in lost time from employment.  
Hence, even when considering the effects of pain, the Board 
finds that an initial evaluation greater than 10 percent is 
not warranted.  

Additionally, the Board finds that there is no showing that 
the veteran's right knee disability has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that the disability 
has not objectively been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  Put another way, the 10 percent 
rating assigned adequately compensates the veteran for the 
severity of the right knee disability.  Hence, the criteria 
for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

After consideration of all the evidence, the Board finds that 
the preponderance of it is against the claim for a higher 
initial rating for the right knee disability.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application with 
regard to the claim.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a back disability, involving the 
thoracic and lumbar spine, is granted and the appeal is 
granted to this extent.

An initial rating in excess of 10 percent for postoperative 
residuals of right knee disability is denied.  



	                        
____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


